[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence        June 29, 1992 Date of Application Date Application Filed  July 9, 1992 Date of Decision        February 23, 1993
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield at Bridgeport, Docket No. 66112;
Barry Butler, Esq., Assistant Public Defender, for Petitioner.
Jonathan Benedict, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
The petitioner, who was thirty-five years of age at the time of sentencing, was convicted of the crime of assault, 1st degree in violation of section 53a-59(a)(1) of the Connecticut General Statutes. His conviction followed a plea of guilty under the Alford doctrine.
At the sentencing hearing, the State asked the Court to impose a sentence of 15 years, execution suspended after 10 years. This was not an agreed recommendation and, after argument, the Court imposed a sentence of 15 years, execution suspended after 7 years with probation for 3 years. Several specific conditions were also imposed. CT Page 2979
The factual basis for the charge is that the petitioner, on July 30, 1991, at approximately 6:00 P.M., stabbed the victim in the abdomen. The police report notes an "evisceration of his colon and abdominal contents." The victim was also stabbed in his predominant hand causing tendon damage. He was hospitalized for 6 days as a result of the attack.
The petitioner and the victim had argued earlier in the day over $10.00 and following that argument the petitioner went to his apartment, obtained the knife and returned to the victim where he stabbed him multiple times.
The petitioner has no prior record and came to the United States in 1989 from the Dominican Republic. He is married with three children (in this country) and has worked at several jobs on an overall steady basis since coming to the United States.
The sentencing court weighed the positive aspects of the petitioner's character and background against the serious nature of the crime and the serious injuries to the victim.
The Review Division concludes that the Court fairly and thoughtfully considered the circumstances of this case and imposed a sentence that was fair and appropriate, applying the standards of Practice Book Section 942.
We affirm the sentence imposed.
Klaczak, J.
Purtill, J.
Norko, J.
Purtill, Klaczak and Norko, J.s, participated in this decision. CT Page 2980